DETAILED ACTION
This communication is a Final Rejection Office Action in response to the submission filed on 1/26/2022 filling in Application 16/313,483.  Claims 1-15 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 were subject to a restriction requirement.  The Applicant elected Claims 1-3.  Claims 4-15 are withdrawn from consideration.  
	
Response to Arguments

Applicant’s arguments, with respect to the prior art have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Applicant’s arguments, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's remaining arguments filed 1/26/22 have been fully considered but they are not persuasive.

Regarding the 101 rejections, the Applicant argues “The technical solution as represented in claim 1 is automatically obtaining a threshold that discriminates (e.g., divides) between first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects having a score equal or more than the predetermined score based on an appearance frequency distribution with respect to the characteristic quantities of the groups and using the threshold as a parameter to automatically specify the execution order of the tasks which reduces the measuring load of the subject and increases accuracy of the evaluation results, as mentioned above. “
The Examiner respectfully disagrees.  The 2019 PEG states that concepts performed in the human mind (including an observation, evaluation, judgment, opinion) are abstract.  In the instant case, the automatic determination of a threshold that discriminates between groups is a step that can be 

The Applicant further argues “the human mind cannot practically "obtain the motion data of the subject from the sensors; [...] measure a characteristic quantity obtained by each of the plurality of measuring subjects by executing the task is measured based on the motion data obtained from the sensors," as set forth in claim 1. Also, the above limitations are not comparable to concepts performed in the human mind, such as an observation, evaluation, judgement, opinion within the "Mental Processes" grouping. Further, the limitations discussed impose meaningful limits on the claim. 
The Examiner agrees that obtaining motion data of the subject from the sensors cannot practically be performed in the human mind. The Examiner has asserted that this is an additional element and not part of the abstract idea.  However, it is recited broadly and considered generic data gathering which is considered insignificant extra solution activity and not sufficient to integrate the abstract idea into a practical application.  However, a human can analyze data obtained from sensors to measure a characteristic quantity obtained by each of the plurality of measuring subjects.  As such, the limitations is abstract and cannot also represent a technical improvement.


Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-3 are directed to methods for measuring task performance.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of diving subjects into groups based where their scores are compared to a threshold.  The following limitations are directed to the abstract idea:

A task execution order determination system that performs information processing to specify the execution order of a plurality of types of tasks, the task execution order determination system, comprising; 
automatically specify the execution order of the task based on the task parameter,
measure a characteristic quantity obtained by each of the plurality of measuring subjects by executing the task is measured based on the motion data obtained from the sensors, and 
automatically obtain a threshold value for discriminating between a first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects having a score equal or more than the predetermined score based on an appearance frequency distribution with respect to the characteristic quantity of the first croup of the measuring subjects and an appearance frequency distribution with respect to the characteristic quantity of the second group of the measuring subjects, the obtained threshold value is a score at which a discrimination accuracy for discriminating between the first group and the second group according to the threshold value is a maximum or a predetermined value or greater, 
wherein the parameter is the obtained threshold value.

The claimed invention is a method to determine task execution order to assess task performance and to group users based on task performance scores which fall into the methods of organizing human activity grouping.  Further, the steps that are drawn to measure a characteristic quantity; automatically obtain a threshold value for discriminating between a first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects…the obtained threshold value is a score at which a discrimination accuracy for discriminating between the first group and the second group according to the threshold value is a maximum or a predetermined value or greater can be performed in the human mind.  Accordingly, the claim recites an abstract idea.  
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of:
sensors that obtain motion data of a subject; 
a processing device coupled to the sensors and a storage device coupled to the processing device, wherein, with respect to each of the plurality of types of tasks, the storage device stores a task ID identifying the task and task execution order data for storing a parameter to determine the execution order of the task,   
wherein the processing device is configured to:
obtain the motion data of the subject from the sensors; 
store a previously determined score for each of a plurality of measuring subjects, 
However, processing device coupled to the storage device are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amount no more than mere instructions to apply the exception using a generic computer component.  
Further, the sensors to obtain motion data are also recited at a high level of generality and amount to mere data gathering.  MPEP 2106.05(h) states data gathering is considered insignificant extra-solution activity.  This section of the MPEP also states that storing data is also considered insignificant extra-solution activity.
The combination of the generic computer, and the conventional data gathering and data storage of no more that when viewed individually.  As such, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determined whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements computer readable medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further,  MPEP 2106.05(d) states 
Further, Claims 2-3 further limit that Abstract idea by introducing limitations that are also drawn determining how to group users based on task performance which are directed to methods of organizing human activities.  As such, the dependent claims do not recite additional elements that integrate the abstract idea into a practical application or provide and inventive concept.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 12-20 are rejected for similar reason as claims 1-11.  



Art Made of Record Not Relied Upon in a Rejection
US 20130018592 A1 - The invention relates to assessing the neurobehavioral status, as identified under a variety of specifiable testing conditions, of a first population of individuals relative to a second population of individuals using neurobehavioral profiles for the first and second populations respectively. Intra-population comparisons facilitate a variety of applications including medical diagnosis and treatment, management of neurobehavioral deficits related to fatigue, individualization of neurobehavioral training regimens, operational and military management, scientific and academic research, and/or the like.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683